Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 06/14/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
The applicant has not provided a traversal of the 35 USC 101 rejection that points out how or why the claimed amendment is considered to render the claims eligible.  The applicant has stated that they amended the claims and the applicant refers to the previous interview that was conducted on 04/13/21 and generally alleges that this somehow addresses the 101 issue, but the applicant has not provided any explanation or argument that actually traverses the merits of the 35 USC 101 rejection so that the examiner can respond.  For example, the applicant has taken a portion of previously pending 3 that was rejected under 35 USC 101, and simply added it to claim 1 without addressing how or why the amendment overcomes the 101 rejection.   The applicant is supposed to point out the supposed errors in the rejection and/or how the amendment avoids the rejection, and this has not been done.  For these reasons the reply of 06/14/21 is considered to be non-responsive, see 37 CFR 1.111.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687